Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after-final amendment filed on 8/10/2021 is entered, the finality sent out on 6/30/2021 is hereby withdrawn, and the case is proceeding for allowance.

	Election/Restrictions
Claim 29, directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 39, and 41-47, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 39, and 41-47 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT


Authorization for this Examiner’s Amendment was given in a telephone interview with Lynn M. Warren Stewart on 8/11/2021.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 40 has been cancelled (does not further limit).
In Claim 39, at lines 2 and 4, the term “plant” has been deleted, and replaced with the term -- tea leaf--.
Claims 29, 31-33, 36, 38, 39, and 41-47 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655